Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/487083 filed 09/28/2021.
Claims 1-18 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are replete with indefinite language. Some claims are also narrative in form, especially claims 12-17.  The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-18 uses the term “synthesis gas comprising at least carbon.”
It is unclear what applicant is stating.  Synthesis gas is known in the art to comprise primarily of hydrogen gas, carbon monoxide gas.  Synthesis gas is also known to comprise carbon dioxide gas.  It is unclear if applicant is suggesting that elemental carbon is present.
Synthesis gas has been interpreted to comprise carbon in any form, including carbon monoxide and carbon dioxide.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation “800°C to 1000°C” as well as “0.1-5 MPa”, and the claim also recites “preferably at 875°C” as well as “preferably at 0.1 MPa” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “210°C to 225°C” as well as “1.5 – 2.0 MPa”, and the claim also recites “preferably 215°C” as well as “preferably at 1.9 MPa” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Parent claim 1 recites the limitation “if required.”  It is unclear if this suggests that step b, step d, and step e are optional.
Dependent claim 17 recites the limitation that “step f is not required”.
Claims 15-16 are defined as “a process to produce gasoline-range hydrocarbons” but are dependent on claims 12, 13, or 14.   Claims 12, 13, and 14 are processes for producing a synthesis gas.  
Claims 13 and 14 do not mention producing gasoline-range hydrocarbons.
Claim 11 teaches that steam is fed into the reactor.  It is unclear at what step the steam is fed into the reactor.
Claims 13, 14, and 17 recite the limitation "the first reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the chemical reactors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second reactor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that because there are multiple references to different reactors.  The limitations must be specific and consistent throughout the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROJEY et al. (USPGPUB 2009/0012188).
ROJEY et al. teach a process for the production of synthesis gas with conversion of CO2 into hydrogen.
Regarding claim 1, ROJEY et al. teach the specifics of the process in paragraphs 32-41.
a stage a) for gasification of said feedstock by partial oxidation in the presence of oxygen and/or steam reforming, in a gasification or a Zone for gasification, for the production of a synthesis gas (SG) effluent;
a stage b) for separating CO2 from SG, and/or at least a portion of the effluent of the Subsequent stage c): (extracting and collecting gases containing at least carbon dioxide from a source)
a stage for mixing at least a portion of the CO2 that is separated with a gas having an H2/CO ratio that is more than 3 (gaseous hydrocarbons) and that belongs to the group that is formed by: on the one hand, a gaseous effluent for Steam reforming of methane or natural gas, and, on the other hand, hydrogen that is produced by electrolysis of water, as well as by the mixtures that are obtained from these two sources, to obtain a first mixture that comprises CO2 and hydrogen;
a stage c) for partial conversion with hydrogen, thermal or thermocatalytic (heated pressurized catalytic reactor), of the CO2 that is present in said first mixture according to the reaction: CO2+H2-> CO+H2O in a specific reaction Zone that is separated from said gasification Zone;
a stage d) for Fischer-Tropsch synthesis of hydrocarbons that have for the most part at least 5 carbon atoms from a synthesis gas that comprises at least a portion of the effluents of stage c).
The selection of the origin of the gas with an H2/CO ratio of more than 3 includes a steam reforming effluent of light feedstock that comprises primarily methane and/or natural gas.
ROJEY et al. further teach in paragraph 1 that the synthesis gas obtained can be used to produce oxygenated compounds such as methanol and dimethyl ether.
ROJEY et al. teach in paragraph 7 a pressure between 1.5- 4 MPa for the thermocatalytic stage.  ROJEY et al. teach a stage for mixing at least a portion of the CO2 that is separated with a gas having an H2/CO ratio that is more than 3 (gaseous hydrocarbons) but do not explicitly teach pressurizing the at least a portion of the CO2 that is separated with a gas having an H2/CO ratio that is more than 3 prior to feeding to a thermocatalytic stage.
However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
It appears that the process taught by ROJEY et al. is substantially similar to what is being claimed.
Therefore, the invention as a whole would have been considered prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 2-8, ROJEY et al. in paragraph 32 that the feedstock used may be from the group that is formed by biomass (flue gas from biomass as well as anaerobic digestion or fermentation of biomass would be considered formed by biomass), coal, lignite, petroleum residues that boil essentially above 340°C (synthesis process), methane, and natural gas (directly from a gas well or from a pipeline).  ROJEY et al. teach in paragraph 10 that the process further may comprise light hydrocarbon feedstock (methane, natural gas and/or recycled gas, liquefied petroleum gas: C3, C4 or C3/C4).
Regarding claim 9, ROJEY et al teach in paragraph 19 that a H2/C0 ratio of between 0.8-2 may be used.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 10, ROJEY et al. teach in 55 superheated steam is at a pressure between 0.1 to 12 MPa.  ROJEY et al. also teach in reference claim 4 that stage c can be performed at a temperature between 900-1100°C.
Regarding claim 11, ROJEY et al. teach in paragraph 7 a pressure between 1.5- 4 MPa and a temperature between 215-255°C.
Regarding claims 12-14, ROJEY et al. further teach in paragraph 1 that the synthesis gas obtained can be used to produce oxygenated compounds such as methanol and dimethyl ether.
Regarding claim 15, ROJEY et al. teach in paragraph 28 that unconverted CO2 gas may be recycled.
Regarding claim 16, ROJEY et al. do not explicitly teach that heat is captured to produce steam and electricity.
However, a turbine to produce steam and electricity is well known in the art and using heat generated to do so would be an obvious modification to cut costs and recycle excess heat.
Regarding claims 17-18, ROJEY et al. teach in paragraph 1 that the synthesis gas can be used to produce paraffinic, or olefinic hydrocarbons that are the bases of high-quality liquid fuels such as diesel by means of a Fischer-Tropsch synthesis stage.  Fischer Tropsch processes are taught in paragraph 18 to include liquid distillates with boiling points above 150°C (gasoline-range hydrocarbons).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771   



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771